Order entered January 30, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00495-CR

                         JEFFREY SCOTT HAZLETT, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-81088-2015

                                          ORDER
       The Court REINSTATES this appeal.

       On January 19, 2017, we granted appellant’s motion and remanded this appeal to the trial

court to make findings of fact and conclusions of law regarding the voluntariness of appellant’s

written statement.   The supplemental clerk’s record containing the findings of fact and

conclusions of law was filed January 24, 2017.

       We ORDER appellant’s brief filed on or before February 15, 2017.


                                                      /s/   ADA BROWN
                                                            JUSTICE